t c memo united_states tax_court ralph j and mary h muegge petitioners v commissioner of internal revenue respondent docket no filed date ralph j muegge and mary h muegge pro_se angela j kennedy and stewart todd hittinger for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for petitioners received dollar_figure in satisfaction of petitioner’s claim against the estate of robert j stern the stern estate and reported one-half of that amount as income on - - their personal tax_return after concessions ’ the sole issue for decision is whether the entire amount that petitioner mary h muegge received was taxable_income for services she performed for robert j stern as respondent contends or whether one-half of that amount was a nontaxable reimbursement robert j stern promised to petitioners as petitioners contend we hold that it is a nontaxable reimbursement section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure references to petitioner are to mary h muegge findings_of_fact some of the facts have been stipulated and are so found petitioners lived in carmel indiana when they filed the petition a petitioners’ support of mr stern mr stern’s sister before_1984 petitioner was employed as a surgical technician in columbus ohio in the course of her employment petitioner met and became close friends with a patient ruth stern ms stern who had cancer ms stern told petitioner of her concern for her brother robert j stern mr stern while ' in the answer respondent contended that the amounts petitioner mary h muegge received for services that she provided mr stern were subject_to self-employment_tax under sec_1401 petitioners concede this issue on brief ms stern was dying petitioner promised ms stern that she would check on mr stern shortly after ms stern died petitioner began to visit mr stern from time to time to check on his well- being petitioner retired in and moved to indianapolis indiana mr stern’s accident and colon cancer in mr stern was severely injured in an accident mr stern came to stay with petitioners in indianapolis while he recuperated mr stern appeared to have recovered after or months and he returned to his apartment in the basement of a warehouse in columbus petitioner visited him a few days later and found him lying on a bloody mattress petitioner cleaned mr stern and took him to a medical clinic to be examined mr stern was diagnosed with colon cancer and the doctor recommended a colostomy not satisfied with that recommendation petitioner took mr stern to a surgeon she knew in columbus for a second opinion after examining mr stern and the x-rays the surgeon performed a colon resection petitioner stayed in columbus for days while mr stern was in the hospital for the operation mr stern asked if he could stay with petitioners and petitioners agreed that he could live in their home until he recovered - petitioners’ care for mr stern from to mr stern lived with petitioners in indianapolis for years from until he died in mr stern paid no rent during the time that he lived in petitioners’ home petitioners moved mr stern into their guest bedroom which had a radio television and telephone petitioners also provided mr stern a home_office with a desk typewriter writing materials anda locking fireproof file cabinet mr stern needed the office because he had numerous investments and bank accounts mr stern had full use of petitioners’ house for example in addition to using the furnished bedroom and office mr stern kept boxes containing his business records in one bay of petitioners’ two-car garage and kept his automobile in the other bay petitioner bought clothing for mr stern including shoes socks hats gloves a suit two dress shirts two ties a topcoat sweaters insulated pants and shirts a warm-up suit pajamas a robe slippers and underwear during the years that mr stern lived in petitioners’ home petitioner bought all the personal items he required including shaving gel razor and blades aftershave lotion denture cleaning tablets denture liners nail clippers deodorant shampoo hair dressing brushes ear wax remover tissues first aid items foot powder vitamins milk of magnesia enemas adult diapers and disposable bags for the diapers petitioner also bought mr stern a hearing aid a watch and new eye glasses and paid to have his false teeth and eye glasses repaired petitioner took mr stern to the barber for a haircut twice each month petitioners also spent time and money to provide for mr stern’s other interests for example petitioners paid for mr stern to attend special automobile driving lessons for elderly persons mr stern liked to fish so petitioner bought fishing tackle for him and regularly took him fishing petitioner also took mr stern to auctions and on other outings mr stern read magazines and several newspapers every day he often wrote articles that were published in the newspapers when mr stern’s articles were published petitioners bought several copies of the newspaper because mr stern wanted extra copies of originals not photocopies petitioners paid for mr stern’s magazines and newspapers the postage to send his articles to the newspapers and extra copies of the newspapers mr stern met the mail carrier daily and kept the mail including mail addressed to petitioners as a result petitioners sometimes waited several days to see their mail mr stern twice set his bed on fire and each time petitioners replaced it at their own expense mr stern liked to listen to the radio often all day and -- - night mr stern often felt cold and so he slept with two electric blankets in addition to regular blankets and he kept the house temperature pincite or degrees petitioners accommodated mr stern’s preferences which caused their electric bill to triple mr stern did not contribute any payment for the utilities petitioner changed her grocery shopping practices so she could meet mr stern’s special dietary requirements mr stern usually ate at least four times a day mr stern requested certain foods and petitioner learned to prepare the foods the way mr stern preferred including some of mr stern’s mother’s recipes mr stern also ordered take-out food from a restaurant several times each week for which petitioners paid petitioners did not require the same diet as mr stern but they ate the same food that mr stern did to save money and to simplify meal preparation after the colon operation mr stern was required to wear adult diapers especially at night petitioner fitted mr stern’s mattress with a plastic cover and was required to regularly wash the bed linens petitioners bought the diapers bed linens and extra electric blankets for mr stern and paid to have the blankets dry cleaned frequently during the first years after the operation mr stern went to the hospital in columbus every months for a medical checkup later he went every months petitioner drove him to columbus the day before each appointment stayed overnight in a hotel and drove him to indianapolis the following day mr stern’s medical insurance paid for the checkups and petitioner paid for everything else in addition to colon cancer and a heart ailment mr stern suffered from a painful condition termed potato feet mr stern’s feet were frozen during the battle of the bulge in world war ii this caused lasting painful damage and turned his feet almost black at night when the pain prevented him from sleeping mr stern woke petitioner so she could help him put a whirlpool device into a bathtub and soak his feet after the whirlpool treatment petitioner dried mr stern’s feet and then massaged them with either cocoa butter or a special balm to alleviate his pain so he could sleep because of this ailment mr stern consumed massive doses of penicillin petitioner paid for the penicillin petitioner tried to find relatives of mr stern with whom he could live however mr stern had no living relatives on three occasions petitioner took mr stern to a nursing facility in indianapolis however mr stern refused to leave petitioners’ home to live anywhere else mr stern’s promise to pay petitioners’ expenses on his behalf on date mr stern promised to compensate petitioner for her care for him and to repay petitioners for their expenses on his behalf mr stern had substantial financial means when he promised to pay petitioner petitioners expected mr stern to pay for the care that petitioner provided him b mr stern’s death and estate mr stern died testate in his estate was worth about dollar_figure million he left dollar_figure to charity and the rest to petitioner petitioner filed a claim against mr stern’s estate for dollar_figure the amount of her claim was based on estimates of her per-day expenses and the value of the services that petitioner provided to mr stern multiplied by the number of days that mr stern lived with petitioners on date judge charles j deiter judge deiter marion superior court probate division approved the claim and ordered that the estate pay her dollar_figure of which one-half was reimbursement for living_expenses and the other half for personal care on its federal estate_tax_return the stern estate deducted the dollar_figure it paid to satisfy petitioner’s claim the commissioner determined that the claim was not deductible under sec_2053 and that petitioner’s claim against the estate was - - not contracted bona_fide and for an adequate_and_full_consideration in money or money’s worth the stern estate paid the deficiency and sued for a refund in the u s district_court southern district of indiana in date the district_court held that petitioner’s claim against the estate was deductible c petitioners’ return on their return petitioners reported one-half dollar_figure of the amount petitioner received in satisfaction of her claim as income from wages salaries tips etc petitioners did not report the other one-half of the award dollar_figure as income or deduct any of their expenses of caring for mr stern opinion a whether certain payments from the stern estate were nontaxable reimbursements of petitioners’ expenses respondent contends that the dollar_figure that petitioners received from mr stern’s estate in was compensation_for their services to mr stern and that petitioners may not deduct their expenses on behalf of mr stern because petitioners paid respondent also contends those expenses in prior taxable years that the expenses were not deductible under sec_162 and were personal expenses under sec_262 and sec_263 respondent concedes that petitioners may deduct dollar_figure of their expenses in consequently respondent contends that petitioners underreported their income by dollar_figure dollar_figure minus dollar_figure - petitioners reported dollar_figure of the dollar_figure as income and do not contend that they may deduct any of their expenses of caring for mr stern during the years that he lived with them instead petitioners contend in the petition that dollar_figure is a reimbursement of the expenses that they paid while caring for mr stern reimbursement contention we agree with petitioners the parties stipulated that mr stern promised to pay petitioners for their expenditures on his behalf and that petitioners expected repayment expenditures made with the expectation of reimbursement are in the nature of loans or advances even without formal indebtedness see 356_f2d_755 5th cir attorney’s payments of his client’s expenses were virtually certain to be repaid thus not deductible as business_expenses affg and remanding 42_tc_9 181_f2d_451 7th cir 61_f2d_950 2d cir affg 24_bta_518 63_tc_562 advances made with expectation of reimbursement even though there was no explicit promise or agreement to that effect 53_tc_217 affd per curiam 447_f2d_484 9th cir patchen v commissioner these stipulations are consistent with the findings_of_fact in the proceedings of both the marion superior court probate division and the indiana district_court t c affd in part and revd in part on other grounds 258_f2d_544 5th cir a reimbursement is in the nature of a repayment of borrowed funds which is not taxable see 35_fedclaims_12 affd 118_f3d_1563 fed cir b whether petitioners proved that their expenses totaled dollar_figure respondent contends that petitioners have not substantiated the amount of their expenditures on behalf of mr stern we disagree see 39_f2d_540 2d cir affg in part and remanding 11_bta_743 mr stern paid for nothing except his doctor bills during the years that he lived with petitioners petitioner paid for everything else that mr stern needed or wanted including hotels transportation food clothing personal items medicines and balms hearing aid eyeglasses denture and eyeglass repair laundry dry cleaning office supplies sundries periodicals and many other expenses petitioner testified credibly that petitioners spent more than dollar_figure on behalf of mr stern we conclude that petitioners received dollar_figure in nontaxable reimbursement in petitioners point out that their position here was previously accepted by state and federal courts the marion superior court probate division found that petitioner was entitled to dollar_figure as reimbursement for expenses petitioner incurred on mr stern’s behalf judge daniel tinder of the u s district_court for the southern district of indiana said in continued to reflect concessions and the foregoing decision will be entered under rule continued estate of stern v irs aftr 2d ustc par big_number at big_number s d ind it should be noted that judge deiter is a greatly respected and long experienced probate judge this court can presume that judge deiter was well familiar with the reasonable costs of assisted living care in the central indiana area at the time of the hearing and thus he implicitly found the value of mrs muegge’s claim to be appropriate this court can also presume that judge dieter was well aware of the impact of allowing such a claim on the taxable value of the estate such issues are involved in probated estates on a daily basis however in light of our conclusion we need not decide petitioners’ contention that collateral_estoppel or res_judicata applies
